DETAILED ACTION
Status of the Application
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 1, 2, 5-16, and 19-28 are pending.
3.	Claims 1, 2, 5-16, and 19-28 are examined herein. 
4.	The rejection of claim 26 under 35 U.S.C. 112(a) for containing New Matter is withdrawn in view of Applicant’s amendments to the claims. 
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered.
Priority
6.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11/816,884, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Independent claims 1 and 16 are directed to a method of using a rice plant, wherein the plant comprises an AHASL1 polynucleotide that encodes an AHASL1 protein with a leucine substitution at the relative position 171 (corresponding to the Pro197Leu substitution in the Arabidopsis numbering), wherein the plant, upon expressing said AHASL1 protein, possesses a phenotype of tolerance to imidazolinones herbicides. 
The original claims and the specification of the parent application 11/816,884 refer to a rice plants comprising the Pro197Leu substitution, but only wherein said plant comprises both the Ala205Val and the Pro197Leu (see pages 15, 19, 43, and 49 of the specification; see original claims filed on August 22, 2007).  The instant claims, however, read on a rice plant comprising the Pro197Leu substitution alone.  To the extent that the claims read on an AHASL1 comprising the Pro197Leu substitution without any additional substitutions, the prior-filed application fails to provide adequate written support for that limitation.  The prior-filed application also fails to describe any AHASL1 comprising the Pro197Leu substitution, wherein a rice plant comprising it possesses a phenotype of tolerance to imidazolinones as a result of said substitution.  Given that claims 2, 5-15, and 19-25 depend from claim 1 or 16, they are not adequately supported by the disclosure of the prior-filed application as well.  As a result, the instant application is given the priority date of May 10, 2017, the filing date of the continued application. 
This application repeats a substantial portion of prior Application No. 11/816,884, filed on September 9, 2009, claiming priority to provisional application 60/657,968, filed on March 2, 2005, and adds disclosure not presented in the prior application.  Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application.  Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Response to Arguments. 
Applicant maintains the previous position that the priority is met and refers to Table 2 of the parent application (page 7 of the Remarks). 
This argument remains not persuasive, for the reasons of record.  The Examiner maintains that Table 2 merely lists amino acid substitutions in the conserved domains of AHASL that are known to confer herbicide tolerance “and their equivalent position in rice.”  The fact that the table lists said equivalent position in rice does not expressly or implicitly disclose a rice plant comprising said mutation and possessing the phenotype recited in the instant claims.
Applicant supplies no explanation for how one or ordinary skill in the art would have arrived at the conclusion of written support for the claimed plant (and the method of using it) based on said table or cited portions of the disclosure.  It is also noted that Chang et al (Biochem. J (1998) 333:765-777) (listed in the Information Disclosure Statement), the reference that Table 2 cites for the teaching of the Pro197Leu substitution in rice, does not appear to teach that substitution in rice.  At the same time, the specification clearly contemplates a double-mutated AHASL, wherein the Pro171Leu substitution is present in addition to a substitution at the relative position 179 (see pages 18-19).  
Similarly, the original claim 43 clearly requires SEQ ID NO: 2 with at least one additional substitution, wherein one of such additional substitutions is Pro171Leu.  This is not sufficient to provide written support for the claimed subject matter.  
Claim Interpretation
7.	The following is noted with regard to claim interpretation.  In claims 1 and 16, the clauses “by virtue of the presence of the substitution at position 171 possesses, upon expressing said AHASL protein, a phenotype of tolerance to an effective weed-controlling amount of an imidazolinone herbicide that would kill or severely inhibit the growth of a wild-type plant” and “wherein said plant, upon expressing said AHASL1 protein possesses a phenotype of tolerance to an effective weed-controlling amount of an imidazolinone herbicide that would kill or inhibit to growth of a wild-type plant” recite a property of the claimed rice crop plant, and do not introduce any structural limitations to the plant.  The only claimed structural feature of the rice plants is the presence of the AHASL1 protein (and polynucleotide encoding it), wherein the protein comprises the Pro171Leu substitution relative to SEQ ID NO: 2.  It is noted that SEQ ID NO: 2 is recited as a references sequence.  Neither do said “wherein” clauses limit the active steps of the claimed methods, because the herbicide application rates are recited as a property of the plant and not as an herbicide application step.  
	With regard to the recitations of the phenotype of tolerance, including “the plant not exhibiting any phytotoxic symptoms,” “plant not being killed or not being inhibited in its growth,” and “the plant exhibiting decreased phytotoxic symptoms,” these are given their broadest reasonable interpretation as encompassing any type of phytotoxic symptoms, however defined and under any conditions; or wherein the plant shows any level of growth inhibition reduction so long as it is lower than that of a control plant, under any environmental conditions.  
In claims 1 and 16, the clause “wherein said phenotype [or substitution] has been obtained by chemical mutagenesis of the AHASL1 polynucleotide” is interpreted as a product-by-process limitation that does not limit the structure of the recited polynucleotide.  he structure of a polynucleotide is determined by its nucleotide sequence.  A mutant nucleic acid comprising a specific nucleotide substitution wherein said substitution was made using a site-directed mutagenesis and a mutant nucleic acid comprising the same substitution that was obtained using a different method would have identical nucleotide sequences and thus would not be patentably distinguishable. 
The Examiner maintains the “determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  MPEP 2113. 
Response to Arguments. 
Applicant maintains that the claim interpretation is improper (page 9).  This is not persuasive.  The Examiner maintains the claim interpretation for the reasons of record and as set forth above.  
Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 1, 2, 5-11, 15, 16, and 19-26 remain and claims 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Croughan (U.S. Patent Application Publication 2003/0217381 A1, issued as US Patent 6,943,280) in view of Sibony et al (Weed Res. (2001) 41:509-522), and Okuzaki et al (Plant Cell Rep. (2004) 22:509-512).  The rejection has been modified in view of Applicant’s amendments to the claims.  Applicant’s arguments submitted on September 30, 2022 were fully considered but they are not persuasive. 
	The claims are directed to a method for treating rice comprising applying at least one AHAS inhibiting herbicide to said rice, wherein the rice comprises a mutant AHASL1 protein comprising a leucine substitution at a position corresponding to position 171 of SEQ ID NO: 2.  It is noted that the specification teaches that SEQ ID NO: 2 is an amino acid sequence of an imidazolinone-resistant AHASL1 protein from rice with the Ala179Val substitution relative to the wild-type (see pg. 11, lines 6-8).  It is also noted that the instant claims do not require the full-length SEQ ID NO: 2, but only refer to is as a reference sequence for a substitution at position 171.  One would recognize that the proline at position 171 of SEQ ID NO: 2 (and of the wild-type rice AHASL) corresponds to the proline at position 197 in Arabidopsis numbering (see, for example, Sibony et al). 
	Croughan teaches mutant nucleotide sequences encoding an imidazolinone and sulfonylurea resistant acetohydroxyacid synthase large subunit (AHASL), isolated from mutant rice plants (Abstract; paragraph 0044 on pg. 4).  Croughan teaches using said nucleotide sequences to transform rice plants to render them tolerant to AHAS-inhibiting herbicides.  Croughan teaches rice plants comprising said nucleotide sequences (Abstract; paragraph 0045 on pg. 5; see also Table 8 on page 18).  
Croughan teaches, at SEQ ID NO: 17, a wild-type AHAS sequence from rice cultivar Cypress, which has 99.4% sequence identity to the instant SEQ ID NO: 2 (see paragraph 0144).  The sequence alignment is set forth below.
US-10-258-842-17
; Sequence 17, Application US/10258842
; Patent No. 6943280
; GENERAL INFORMATION:
;  APPLICANT: Board of Supervisors of Louisiana State University and Agricultural and
;  APPLICANT:  Mechanical College
;  APPLICANT:  Croughan, Timothy
;  TITLE OF INVENTION: RESISTANCE TO ACETOHYDROXYACID SYNTHASE-INHIBITING HERBICIDES
;  FILE REFERENCE: 98A9.2-PCT Croughan
;  CURRENT APPLICATION NUMBER: US/10/258,842
;  CURRENT FILING DATE:  2002-10-28
;  PRIOR APPLICATION NUMBER: US 60/203,434
;  PRIOR FILING DATE: 2000-05-10
;  NUMBER OF SEQ ID NOS: 25
;  SOFTWARE: PatentIn version 3.0; and WordPerfect version 8
; SEQ ID NO 17
;   LENGTH: 644
;   TYPE: PRT
;   ORGANISM: Oryza sativa
;   FEATURE: 
;   NAME/KEY: misc_feature
;   OTHER INFORMATION: Inferred complete AHAS sequence, wild type var. Cypress
US-10-258-842-17

  Query Match             99.5%;  Score 3312;  DB 3;  Length 644;
  Best Local Similarity   99.4%;  
  Matches  640;  Conservative    2;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 MATTAAAAAATLSAAATAKTGRKNHQRHHVFPARGRVGAAAVRCSAVSPVTPPSPAPPAT 60
              |||||||||||||||||||||||||||||| |||||||||||||||||||||||||||||
Db          1 MATTAAAAAATLSAAATAKTGRKNHQRHHVLPARGRVGAAAVRCSAVSPVTPPSPAPPAT 60

Qy         61 PLRPWGPAEPRKGADILVEALERCGVSDVFAYPGGASMEIHQALTRSPVITNHLFRHEQG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PLRPWGPAEPRKGADILVEALERCGVSDVFAYPGGASMEIHQALTRSPVITNHLFRHEQG 120

Qy        121 EAFAASGYARASGRVGVCVATSGPGATNLVSALADALLDSVPMVAITGQVPRRMIGTDVF 180
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||| |
Db        121 EAFAASGYARASGRVGVCVATSGPGATNLVSALADALLDSVPMVAITGQVPRRMIGTDAF 180

Qy        181 QETPIVEVTRSITKHNYLVLDVEDIPRVIQEAFFLASSGRPGPVLVDIPKDIQQQMAVPV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QETPIVEVTRSITKHNYLVLDVEDIPRVIQEAFFLASSGRPGPVLVDIPKDIQQQMAVPV 240

Qy        241 WDTSMNLPGYIARLPKPPATELLEQVLRLVGESRRPILYVGGGCSASGDELRRFVELTGI 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 WDTSMNLPGYIARLPKPPATELLEQVLRLVGESRRPILYVGGGCSASGDELRRFVELTGI 300

Qy        301 PVTTTLMGLGNFPSDDPLSLRMLGMHGTVYANYAVDKADLLLAFGVRFDDRVTGKIEAFA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PVTTTLMGLGNFPSDDPLSLRMLGMHGTVYANYAVDKADLLLAFGVRFDDRVTGKIEAFA 360

Qy        361 SRAKIVHIDIDPAEIGKNKQPHVSICADVKLALQGLNALLDQSTTKTSSDFSAWHNELDQ 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 SRAKIVHIDIDPAEIGKNKQPHVSICADVKLALQGLNALLDQSTTKTSSDFSAWHNELDQ 420

Qy        421 QKREFPLGYKTFGEEIPPQYAIQVLDELTKGEAIIATGVGQHQMWAAQYYTYKRPRQWLS 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 QKREFPLGYKTFGEEIPPQYAIQVLDELTKGEAIIATGVGQHQMWAAQYYTYKRPRQWLS 480

Qy        481 SAGLGAMGFGLPAAAGASVANPGVTVVDIDGDGSFLMNIQELALIRIENLPVKVMVLNNQ 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 SAGLGAMGFGLPAAAGASVANPGVTVVDIDGDGSFLMNIQELALIRIENLPVKVMVLNNQ 540

Qy        541 HLGMVVQWEDRFYKANRAHTYLGNPECESEIYPDFVTIAKGFNIPAVRVTKKSEVRAAIK 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 HLGMVVQWEDRFYKANRAHTYLGNPECESEIYPDFVTIAKGFNIPAVRVTKKSEVRAAIK 600

Qy        601 KMLDTPGPYLLDIIVPHQEHVLPMIPSGGAFKDMILDGDGRTVY 644
              |||:||||||||||||||||||||||||||||||||||||||:|
Db        601 KMLETPGPYLLDIIVPHQEHVLPMIPSGGAFKDMILDGDGRTMY 644

	As the sequence alignment shows, the protein of Croughan comprises a proline at position 171, and thus represents a wild-type AHASL with respect to said position.  Croughan teaches a nucleic acid sequence that encodes SEQ ID NO: 17 (paragraph 0144). 
Croughan teaches an art-standard method of making mutant rice plants and selecting such for herbicide tolerance (Example 28, beginning at paragraph 0075).  Croughan teaches isolating nucleic acids encoding mutated, herbicide-resistant AHASL (comprising a substitution at position 627) from a plant derived by mutating said Cypress rice (Example 36 beginning at paragraph 0147 on pg. 20).  Croughan teaches isolating AHAS enzyme from the herbicide resistant rice plants (paragraphs 0112-0113 and Table 5 on pg. 15).  Croughan teaches using said isolated AHAS DNA sequences, under the control of an appropriate promoter, to transform crop plants (paragraphs 0171-0175).  Croughan teaches that plants suitable for transformation are both monocots and dicots; such as rice, maize, wheat, rye, barley, sunflower, alfalfa, canola, soybean, peanut, tobacco, tomato and potato (paragraph 0185).
Croughan teaches methods of producing transformed plants and cells, comprising transforming plant cells with a transformation vector comprising said resistant AHASL nucleic acids, using selection media to select for AHAS-inhibitor resistant cells, and subsequently regenerating herbicide-resistant plants from those cells (paragraphs 0176-0180).  Croughan teaches obtaining seeds from AHASL-inhibitor resistant rice plants (Examples 1-15, paragraphs 0061-0068). 
Croughan teaches imidazolinone and sulfonylurea herbicides by trade names, generic names and chemical names, including for example, imazethapyr, imazapyr, imazamox, metsulfuron methyl, and nicosulfuron, among others (Abstract; paragraph 0225; see also paragraphs 0044; 0213-0214).  Croughan teaches applying an imidazolinone herbicide as a pre-emergence application (paragraphs 0061-0063).  Croughan teaches a process for controlling weeds in the vicinity of rice plants comprising resistant AHAS, comprising applying a herbicide to the weeds and to the plant, wherein the herbicide normally inhibits AHAS at the levels of the herbicides that would normally inhibit the growth of a plant of the same species (claim 14). 
	Croughan teaches that red rice, which belongs to the same species as cultivated rice, Oryza sativa, is a common weed of rice, teaches that while red rice can be controlled by a number of commercial herbicides, but the simultaneous herbicide sensitivity of cultivated rice makes using said herbicides impossible with wild-type cultivars; and teaches that AHAS inhibiting herbicides could be used to control red rice (paragraphs 0003-0007).  Croughan teaches that besides controlling red rice, many AHAS-inhibiting herbicides effectively control other weeds commonly found in rice field (paragraph 0046).  Croughan teaches spraying herbicide, onto plants (paragraph 0067, 0070, 0076).  Croughan teaches soil and foliar applications of herbicides (paragraph 0108). 
	Croughan does not expressly teach a rice AHAS comprising a leucine substitution at the position corresponding to position 171 of SEQ ID NO: 2. 
	Sibony et al teach that the Pro197Leu substitution in the AHAS of Amaranthus retroflexus confers resistance sulfonylureas and imidazolinones (Abstract; Table 4; pg. 517 under “Discussion”).  Sibony et al teach that Pro197 is located in one of the enzyme’s five conserved domains, Domain A.  Sibony et al teach that all of the potential nucleotide substitutions that lead to an amino acid change at Pro197 have been observed (including to serine, leucine, glutamine, alanine, threonine, arginine or histidine) and that all led to resistance to AHAS inhibitors (pg. 510, paragraphs 3-4).  
Sibony et al teach sequencing the portions of the AHAS gene comprising the five conserved domains, and teach the sequence of the mutant allele and protein (Figure 4; pg. 520).  Sibony et al teach applying various commercial formulations of sulfonylureas and imidazolinones to resistant plants.  Sibony et al teach applying nicosulfuron, post-emergence, at a rate of 0.47-480 g ai/ha, and teach that the Pro197Leu substitution resulted in resistance ratio of 13 for said herbicide (Tables 1 and 2).  Sibony et al teach that the highest resistance ratios of 118 and 127 were observed for chlorsulfuron.  Sibony et al teach resistance ratios of 4 for imazapyr, and 63 for imazamethapyr (syn. imazapic) in Amaranthus plants  (Table 2) and 24 and 116, respectively, in vitro (Table 4).  Sibony et al teach that the tolerance AHAS enzyme showed high degree of resistance to imazethapyr in in vitro assays (Table 4).  Sibony et al teach mixing sulfometuron-methyl in the sand before sowing (page 511). 
Okuzaki et al teach successfully using site-specific oligonucleotide-based mutagenesis to introduce point mutations into the rice AHAS gene (Abstract and Introduction).  Okuzaki et al teach specifically targeting Pro171 (in the rice numbering) and successfully introducing a mutation that resulted in the Pro171Ala substitution into said gene (pg. 510, right col).  Okuzaki et al teach that the oligonucleotide-directed gene targeting is thought to be less complicated in rice than in tobacco or maize (pg. 512, right col). 
	At the time the invention was made, it would have been prima facie obvious to one having ordinary skill in the art to modify the teachings of Croughan and introduce, using the method of Okuzaki et al, a mutation into a rice AHASL, which would result in a substitution at a position corresponding to Pro171, as taught by Okuzaki et al and Sibony et al, including wherein the substitution is Pro171Leu taught by Sibony et al.  It would have been obvious to apply said method to any rice crop plant, including the rice variety taught by Croughan.  It would have been obvious to use the resultant rice plants in a method of weed control, such as the methods taught by Croughan, using any appropriate AHAS inhibiting herbicide to which the Pro197Leu substitution confers tolerance, including, for example, imazethapyr or chlorsulfuron, as taught by Sibony et al. 
	It would have been obvious to apply said method specifically to control red rice, a known rice weed, as suggested by Croughan.  Applying an AHAS inhibiting herbicide in a liquid preparation via a spray, including foliar and soil application, would have been obvious in view of the suggestion of Croughan as well as standard industry practice. 
With regard to applying a herbicide as a granular formulation, given that the term is not defined in the specification, it would read on a formulation in which an herbicide is mixed with any granular carrier, such as, for example, a mixture with sand as taught by Sibony et al.  Moreover, using a granular formulation of an appropriate imidazolinone or sulfonylurea would have been a matter of routine practice in the context of the soil application of an AHAS inhibiting herbicide. Similarly, applying in the form of a solution,  including with an appropriate solvent, such as water, as taught by Sibony et al and Croughan et al or any appropriate commercial formulation, such as gel, powder or another form, would have been obvious as matter of routine industry practice.  It is noted that Sibony et al teaches a number of commercial herbicide formulations (Table 1). 
	With regard to the phenotype of tolerance to an imidazolinone herbicide, in view of the teachings of Sibony et al, one would reasonably expect the resultant plants to show said tolerance, including wherein the plant is not killed by the herbicide.  Moreover, said property would have naturally flowed from the prima facie obvious structure of said plant.  “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.”  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In addition, said property does not limit the active steps of the instantly claimed method, as explained above. 
Given that Okuzaki et al successfully introduced a substitution at Pro171 into the rice AHAS, and given the highly conserved nature of Pro171, one would have had reasonable expectation of success in arriving at the instantly claimed method. 

10.	Claims 12 and 14 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Croughan (U.S. Patent Application Publication 2003/0217381 A1, issued as US Patent 6,943,280 ) in view of Sibony et al (Weed Res. (2001) 41:509-522), and Okuzaki et al (Plant Cell Rep. (2004) 22:509-512), as applied to claims 1, 2, and 5-11, above, and further in view of Webster et al (Weed Science (2001) 49:652-657).  Applicant’s arguments submitted on September 30, 2022 were fully considered but they are not persuasive.
	The teachings of Croughan, Sibony et al, and Okuzaki et al have been set forth above.  The references do not expressly teach application doses that are effective to kill, specifically, red rice or a weed of the genera recited in claim 12.  It is noted that the instant claims do not recite any specific application doses or the level of weed control. 
	Webster et al teach that the post-emergence rates of 35 g ai/ha of nicosulfuron and 70 g ai/ha of imazethapyr were sufficient to control red rice and barnyardgrass  (Echinochloa crus-galli) (Tables 3-5).  Webster et al teach application doses that could control barnyardgrass and red rice for a number of other herbicides, including several that are taught by Sibony et al (Tables 3-5). 
	At the time the invention was made, it would have been prima facie obvious to modify the method made obvious by the teachings of Croughan, Sibony et al, and Okuzaki et al, and use a rice plant comprising the Pro171Leu substitution in a method of controlling red rice or barnyardgrass.  It would have been obvious to use nicosulfuron, imazethapyr, or other herbicides to which Pro171Leu confers tolerance, at the application rates suggested by Webster et al.  In addition, given the ranges of herbicide application rates taught by Sibony et al, and given the rates used to control red rice and barnyardgrass, as taught by Webster et al, it would have been obvious to arrive at specific appropriate application rates for the recited weed species, using routine optimization within the conditions taught by the prior art.  MPEP 2144.05. 
	Given the teachings of Sibony et al and Webster et al, one would have had reasonable expectation of success at arriving at the application rates sufficient to kill at least some of the red rice or barnyardgrass plants within a population of cultivated rice comprising the Pro171Leu substitution. 

11.	Claim 13 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Croughan (U.S. Patent Application Publication 2003/0217381 A1, issued as US Patent 6,943,280) in view of Sibony et al (Weed Res. (2001) 41:509-522), and Okuzaki et al (Plant Cell Rep. (2004) 22:509-512), as applied to claims 1, 2, and 5-11, above, and further in view of Ducar et al (Weed Technology (2004) 18:1018-1022).  Applicant’s arguments submitted on September 30, 2022 were fully considered but they are not persuasive.
	The teachings of Croughan, Sibony et al, and Okuzaki et al have been set forth above.  The references do not expressly teach application doses that are affective to kill, specifically, a weed of the genera recited in claim 13.  It is noted that the instant claims do not recite any specific application doses or the level of weed control. 
	Ducar et al teach that post-emergence application of 35 g ai/ha of nicosulfuron or 36 g ai/ha of imazapic provided control of large crabgrass (Digitaria sanguinalis) (Table 1). 
At the time the invention was made, it would have been prima facie obvious to modify the method made obvious by the teachings of Croughan, Sibony et al, and Okuzaki et al, and use a rice plant comprising the Pro171Leu substitution in a method of controlling large crabgrass.  It would have been obvious to use nicosulfuron, for example at the application rates suggested by Ducar et al.  Moreover, given that the Pro171Leu substitution confers resistance to sulfonylureas and imidazolinones, as taught by Sibony et al, and in view of the fact that large crabgrass is susceptible to both nicosulfuron and imazapic, it would have been obvious to use additional appropriate sulfonylureas or imidazolinones to control said weed in a population of rice comprising Pro171Leu, using routine optimization of conditions taught by the prior art.  MPEP 2144.05. 
	Given the teachings of Sibony et al and Ducar et al, one would have had reasonable expectation of success at arriving at the application rates sufficient to kill at least some of the large crabgrass plants within a population of cultivated rice comprising the Pro171Leu substitution. 
	Response to Arguments 
Applicant maintains previously submitted arguments.  Applicant argues that one would not have been motivated to “select the specific combination of substitutions and the particular plant as claimed from the numerous possible substitutions and the numerous possible plants disclosed in the prior art” (page 11).  Applicant argues that the recited “phenotypes of herbicide tolerance are distinguishing elements of the claimed polypeptide in a rice plant” (page 11).  Applicant cites Ex parte Christensen for support (pages 11-12).  
	This argument is not found to be persuasive.  The arguments presented in the instant Remarks were addressed in the previous Office Actions and remain unpersuasive for the reasons of record.  This includes the arguments directed to the property of herbicide tolerance, motivation, and the argument based on the Christensen opinion. 
The Examiner maintains that for the reasons set forth in the Claim Interpretation section and the rejection above, the product-by-process limitation “comprising no site directed mutation” does not affect the structure of the mutant polynucleotide to which it refers.  Applicant has failed to provide any evidence or specific argument showing that said structure would have been patentably distinct and non-obvious. 
	The Examiner maintains that position Pro197 is located in one of the five domains of the AHALS that are highly conserved in all plant species in which the enzyme has been studied.  Introducing a substitution at said position would not only have been an obvious way to achieve an agronomically desirable result, but doing so was actually reduced to practice by Okuzaki et al. 
Okuzaki et al expressly teach introducing a substitution into a rice AHAS at Pro171, while the leucine substitution at said position is taught by Sibony et al. A plant thus obtained would read on the structure of the plant used in the claimed methods.  The Examiner notes that the plant obtained using the method of Okuzaki et al would be considered “non-transgenic” and would read on the plant used in the claimed method.  
With regard to the herbicide tolerance properties conferred by the Pro197Leu substitution, Sibony et al teach that the Pro197Leu substitution confers tolerance to imazethapyr to whole plants and strong tolerance to the AHASL enzyme in in vitro assays (Tables 2 and 4).  Thus, one would have reasonably expected that a rice plant comprising said substitution would “possess a phenotype of tolerance to an affective weed-controlling amount of the imidazolinone herbicide.”  It is noted that the instant claims encompass any degree of tolerance to any imidazolinone herbicide.  
Moreover, as explained in the previous Office Actions, all known herbicide-tolerance substitutions at the relative position Pro197 confer tolerance to sulfonylureas, but only one, Pro197Leu, “has been implicated in strong resistance to imidazolinones.” See McCourt et al (2006) PNAS 103:569-573, page 572, paragraph spanning the columns (citing Sibony et al).  This teaching (which Applicant fails to address) further confirms that one would have been able to predictably use a rice plant comprising the Pro197Leu substitution in a method of weed control, in which either an imidazolinone or a sulfonylurea is applied; and that one would also have been able to reasonably expect the plant to be tolerant to imidazolinones, including imazethapyr.  Therefore, the prior art makes obvious both, the active steps of the claimed method and the property of the plant used in said method.  The rejection is maintained. 
Conclusion
12.	No claims are allowed. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662